Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Page 1 of 9 Page|D: 941

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

PENNEAST PIPELINE COMPANY, CIVIL ACTION
LLC,

One Meridian Boulevard, Suite 2C01
Wyomissing, PA 19610 Docket No. 3:18-cv-01809-BRM-
DEA

Plaintiff,

vs. Electronically Filed

A PERMANENT EASEMENT FOR
2. 12 ACRES :l: AND TEMPORARY
EASEMENT FOR 3. 15 ACRES =l: IN
KINGWOOD TOWNSHIP,
HUNTERDON COUNTY, NEW
JERSEY, TAX PARCEL NO. 1016-5-
6;

GAETANO M. DESAPIO, JERSEY
CENTRAL POWER & LIGHT
COMPANY, COUNTY OF
HUNTERDON;

AND ALL UNKNOWN OWNERS,

 

Defendants.

QR.D_ER
THIS MATTER is before the Court on Plaintiff PennEast Pipeline

Company, LLC’s (“PennEast”) application for an order of condemnation and an
order granting preliminary injunctive relief under the federal power of eminent

domain pursuant to the Natural Gas Act (“NGA”), 15 U.S.C. § 717f(h), granting

Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Page 2 of 9 Page|D: 942

PennEast immediate access to and possession of the rights of way (“Rights of
Way”) as defined in the Verified Complaint in Condemnation of Property Pursuant
to Federal Rule of Civil Procedure 71 .1, for the purpose of “constructing,
operating, and maintaining a natural gas transmission pipeline and appurtenant
facilities (part of an interstate natural gas transmission system) and conducting all
other activities required by the Order of the Federal Energy Regulatory
Commission dated january 19, 2018, FERC Docket No. CP15-558-000 (‘FERC
Order’)” (See Exhibit B to Veritied Complaint). PennEast’s request is made in
advance of any award of just compensation

In response thereto, upon the request of PennEast, and for good cause
appearing, the Court entered an Order to Show Cause ordering Defendants to show
cause why an order for condemnation should not be granted Having heard the
arguments of the parties pursuant to Federal Rule of Civil Procedure 78(a), and
having careii.\lly reviewed the numerous submissions flled in support of and in
opposition to PennEast’s application and in response to the Order to Show Cause,
for the reasons set forth in the Comt’s Opinion dated December 14, 2018, and for
good cause shown, the Court DENIED the Defendants’ requests for dismissal and
opposition to PennEast’s application and GRANTED PennEast’s application for
an order of condemnation and for preliminary injunctive relief allowing immediate

possession of the Rights of Way in advance of any award of just compensation,

Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Page 3 of 9 Page|D: 943

lt is now ORDERED as follows:

ORDERED that PennEast has the substantive right to condemn a permanent
Right of Way and temporary easement interests to be taken on the subject property
located at 85 Ridge Road, in Kingwood Township, Hunterdon County, New
Jersey, described in a Deed dated April 30, 2007 recorded in Hunterdon County at
Book 2182, Page 200 and known as Tax Parcel Number 1016-5-6 are depicted in
the plat drawing attached to this Order as Exhibit A (the “Plan”), consisting of the
following:

a. A permanent right of way and easement of 2. 12 acres :l: for the purpose
of constructing, operating, maintaining, repairing, reducing the size of,
replacing and removing a 156-inch diameter pipeline and all related equipment
and appurtenances thereto as approved by FERC (including but not limited to
meters, tittings, tie-overs, valves, cathodic protection equipment and
launchers and receivers) for the transportation of natural gas only as set forth
in the FERC Order; and conducting all other activities only as set forth in the
FERC Order together with all rights and benefits necessary for the full
enjoyment and use of the right of way and easement Further, Defendants
shall not excavate, change the grade of or place any water impoundments or
structures on the right of way and easement without the written consent of
Plaintiff, nor may Defendants plant any trees, including trees considered as a
growing crop, on the permanent right of way and easement; or use said
permanent right of way or any part thereof in such a way as to interfere with
Plaintiff’s immediate and unimpeded access to said permanent right of way,
or otherwise interfere with Plaintiff’s lawful exercise of any of the rights
herein granted without first having obtained Plaintift`s approval in writing;
and Defendants will not permit others to do any of said acts without first
having obtained Plaintift’s approval in writing. Within the Right of Way,
Plaintiff` shail have the right from time to time at no additional cost to
Defendants and conditioned upon FERC's issuance of a notice to proceed to
cut and remove all trees including trees considered as a growing crop, all
undergrth and any other obstructions that may injure, endanger or interfere
with the construction and use of said pipeline and all related equipment and

3

Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Page 4 of 9 Page|D: 944

appurtenances thereto. The permanent easement depicted on the Plan attached
hereto as Exhibit "A" shall be referred to as the "Right of Way";

b. A temporary workspace easement totaling 3. 15 acres i as described on
Exhibit A for use during the pipeline construction and restoration period only
for the purpose of ingress, egress and regress and to enter upon, clear off and
use for construction and all other activities required by the FERC Order. The
temporary workspace easements depicted on the Plan attached hereto as
Exhibit "A" shall be referred to as the "Workspace Easement"; and

c. Permanent rights of ingress to and egress from the permanent Right-of-
Way, meaning that PennEast shall enter and exit the property where the
easements meet the edge of the property and may not traverse the property
beyond the easements without owner consent;

and it is further

ORDERED that for the purpose of the foregoing clauses governing
PennEast’s interest in the permanent rights of way and temporary easements, the
term "Defendants" shall not include Defenth Jersey Central Power & Light
Company; and it is further

ORDERED that PennEast shall post sectu'ity in the form of a surety bond
into the Court’s Registry pursuant to Local Civil Rule 67. l(a) in the amount of
$58,200.00 which is three times the appraised value, i.e., $19,400.00, for the
Rights of Way as determined by the independent appraiser retained by Penn East;
and it is further

ORDERED that, upon PennEast’s post of appropriate security, PennEast is

authorized to immediately enter and take possession of the Rights of Way and

Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Page 5 of 9 Page|D: 945

Workspace Easement for all purposes allowed under the FERC Order, and it is
further
ORDERED that PennEast shall provide the Landowners, either personally
or through counsel, with a least forty-eight (48) hours’ notice by telephone (or
other method of communication if the parties so agree) of the time-frame in which
PennEast plans to enter the Property, before PennEast enters the Rjghts of Way
and/or Workspace Easement for survey and/or construction; and it is further
ORDERED that this Order does not affect Defendants’ rights to receive just
compensation for the condemnation of the Rights of Way and/or Workspace
Easement, which shall be decided in subsequent proceedings in this matter; and it
is further
ORDERED that the Court, on its own motion, hereby appoints, at the sole
cost and expense of PennEast, the following individuals as Special
Masters/Condemnation Commissioners to adjudicate and determine the quantum
of just compensation:
The Honorable James R. Zazzali, C.J. (Ret.)
Gibbons P.C.

One Gateway Center
Newark, NJ 07102

jzazzali§n§gibbonslaw.com

The Honorable Joel A. Pisano, U.S.D.J. (Ret.)
Walsh Pizzi O’Reilly Falanga LLP

One Riverfront Plaza

1037 Raymond Blvd., Suite 600

5

Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Page 6 of 9 Page|D: 946

Newark, NJ 07102
j_n_isano[rr;walsh.law

The Honorable Kevin J. O’Toole

O’Toole Scrivo chandez Weiner Van Lieu, LLC
14 Village Park Road

Cedar Grove, NJ 07009

kotoole§rr.}nslaw.com

Joshua Markowitz, Esquire
Markowitz Law Firrn LLC
3131 Princeton Pike
Building 3D, Suite 200
Lawrenceville, NJ 08648

joshm@mgs-law.§nm

Shoshana Schitf, Esquire

McManimon, Scotland & Baumann, LLC
75 Livingston Avenue

Roseland, NJ 07068

sschiff{tr`)rnshnj.com
and it is further

ORDERED that PennEast and the Special Masters)'Condemnation
Commissioners shall enter into the appropriate retainer agreements; and it is
further

ORDERED that the Court, along with the Special Master!Condemnation
Commissioners, shall hold a case management conference on Februar_'y 14a 2019,
at 10:00 a.m. in Courtroom 1 of the Clarkson S. Fisher U.S. Courthouse, 402
East State Street, Trenton, New Jersey 08608, regarding the protocol for

determining just compensation; and it is further

Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Page 7 of 9 Page|D: 947

ORDERED that, in the event of a violation of this Order by property
owners or PennEast, the United States Marshal Service, or a law enforcement
agency it designates, shall be authorized to investigate and to arrest, confine and/or

bring before the Court any persons found to be in violation and in contempt of this

Order, pending his/her compliance with this Order. § :; § § f

Oat¢ /,2;/ 11 HON. BRIANR.MARTINO'ITI
United State District J ridge

1|581! 11le

 

Exhibit A

Case 3:18-cv-01809-BRI\/|-DEA Document 48 Filed 01/25/19 Paoe 9 of 9 Paoe|D: 949

WJI§:§=©`
'E- ' '1'1-10A .100

_ _ f remain t®._
i -»"

l Date: 8/23/201 Tem- Worksace Ac: l :-_1
! Line ListNo: PE-HU-IOS.OOO AdditionalTem--m Works ce Ac: l.35

§ Parcel No 1016-5-6 Pcrmanent Easement Ac 2 12
i Pipeline length (feet): l 876.63 Limits of Dlsturbanoe Ac 5.27
l .

mlmmuw.m”'ll-m“m mw millmm|"mm now

 

